--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[img0010.jpg]
 
INVESTMENT AGREEMENT


INVESTMENT AGREEMENT (this "AGREEMENT"), dated as of August 27, 2009 by and
be­tween Inscrutor Inc., a company incorporated in the State of Delaware,
company number EID 32­0251358, (hereinafter "Inscrutor" or the "Investor"),
Anders Korsgaard Holding ApS, CVR-nr. 29 61 63 45, Heilskovgade 36, DK-9000
Aalborg, Denmark (hereinafter "AK" or the "Founder"), Mads Bang Holding ApS,
CVR-no. 29 61 63 37, Hanesvinget 1, DK-9520 Skorping, Denmark (hereinafter "MB"
or the "Founder"), and Serenergy A/S, CVR-no. 29 61 66 47, Majsmarken 1, DK-9500
Hobro, Denmark (hereinafter the "Company") a Denmark Corporation.
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest in a Tranche 1 investment of DKK
xxxxxxxxxxx by subscription for nominally DKK 84,000 shares of nominally DKK 1
each in the Company;
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall make an additional investment of up to DKK
xxxxxxxxxxxx subscription for nominally up to DKK 242,667 shares of nominally
DKK 1 each in the Company;
 
NOW THEREFORE, be it RESOLVED, that the objective of this agreement is to
provide the Company with proceeds to expand the development, manufacturing and
marketing efforts of the Company and at the same time secure the Investor a
potential significant ownership of the Com­pany; and be it further
 
RESOLVED, that the objective of this agreement is to provide the investor with a
global ex­clusive distribution agreement to conduct all sales, marketing and
project-development of the Com­pany's products to the segments Vehicles and an
exclusive distribution agreement to conduct all sales, marketing and project
development of all the Company's products in USA, Canada and Israel and globally
in respect of the United Nations.
 
NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

1.  
Defintions
 
1.1
In this Agreement the terms mentioned below shall have the following meaning:
 
  Agreement  
Shall mean this investment agreement, including schedules.
 
  Articles of Association  
Shall mean the Company's new Articles of Asso­ciation following Tranche 1
Closing.
 
  Board of Directors  
Shall mean the Company's board of directors from time to time.
 
  Company  
Shall mean Serenergy A/S, a Danish corporation registered under CVR-no. 29 61 66
47.
 
  Confidential Information  
Means any information of any kind or nature whatsoever, whether written or oral,
including, without limitation, this Agreement, financial in­formation, trade
secrets, customer lists and other information, regarding the Parties, which is
not known to the general public.
 
  Exclusive Distribution Agreement I  
Shall mean the exclusive distribution and manu­facturing license agreement
attached as Schedule 2.4.a.
 
  Exclusive Distribution Agreement II   
Shall mean the exclusive distribution agreement attached as Schedule 2.4.b.
 
  Founders     
Shall mean both AK, MB and/or their companies and the ultimative owners of these
companies. The Founders are Parties to this Agreement in their ca­pacity of
shareholders in the Company.
 
  Field of Activity    Shall mean the manufacturing of fuel cell technology and
related services and production, per­formed by the Company at Tranche 1 Closing
and any time thereafter.



 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

  Intellectual Property  
Shall mean patents and pending patent applica­tions, trade marks, service marks,
rights in design (whether registered or not), copyrights (including rights in
software), know-how, business and trade names, and all other intellectual
property or simi­lar forms or protection or having a similar effect in any part
of the world including, where appropri­ate, the right to apply for the
registration of any right.
 
  Investor  
Shall mean Inscrutor Inc., a US corporation regis­tered under the laws of
Delaware, company num­ber EID 32-0251358.
 
  Net Investment  
Shall mean the investments made in Inscrutor less transaction costs, cf. Clause
5.7.2.
 
  Shareholders' Agreement  
Shall mean the Shareholders' Agreement attached as Schedule 6.1.
 
  Step Plan  
 Shall mean the actions set forth in Clause 2.7 of the Agreement.
 
  Tranche 1 Closing  
Shall mean the completion of Tranche 1 Invest­ment, which shall take place no
later than 28 Au­gust 2009, cf. Clause 7.2.
 
  Tranche 2 Closing  
Shall mean the completion of Tranche 2 Invest­ment, cf. Clause 10.
 
  Tranche 1 Investment  
Shall mean the Investor's investment of DKK xxxxxxxxxx by subscription for
nominally DKK 84,000 shares of nominally DKK 1 each in the Company.
 
  Tranche 2 Investment  
Shall mean the Investor's additional investment of up to DKK xxxxxxxxx by
subscription for nomi­nally up to DKK 242,667 shares of nominally DKK 1 each in
the Company.

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 



2.    
Background and object
 
2.1
The Company was founded on 9 June 2006 by the Founders and is engaged in the
Field of Activity.
 
2.2 
At the date of this Agreement, the Company has an issued share capital of DKK
665,000.
 
2.3
The object of this Agreement is to provide the Company with proceeds to expand
the devel­opment, manufacturing and marketing efforts of the Company and at the
same time secure the Investor a potential significant ownership of the Company.
Further, the object of the Agreement is to establish an ownership structure of
the Company that will facilitate the fu­ture activities of the Company. The
Company is further described in the Power Point presen­tation attached hereto as
Schedule 2.3.a. The contemplated development of the Company is described in the
business plan attached hereto as Schedule 2.3.b.
 
2.4
Furthermore the objective of this Agreement is to provide the Investor with (i)
a global ex­clusive distribution and manufacturing license agreement to conduct
all sales, marketing and project-development of the Company's products to the
segments Vehicles (hereinafter re­ferred to as "Exclusive Distribution Agreement
I") attached hereto as Schedule 2.4.a and (ii) an exclusive distribution
agreement to conduct all sales, marketing and project-development of all the
Company's products in USA, Canada and Israel and globally in re­spect of the
United Nations (hereinafter referred to as "Exclusive Distribution Agreement
II") attached hereto as Schedule 2.4.b.
 
2.5
Based on Exclusive Distribution Agreement I and Exclusive Distribution Agreement
II en­tered into between Inscrutor and the Company, the Investor shall raise
investments in In­scrutor from external investors. The total amount to be raised
in Inscrutor post Tranche 1 Closing shall be the basis for the calculation of
the amounts to be invested in the Company by the Investor under Tranche 2
Investment.
 
2.6 The Parties have agreed that the Company, when Tranche 2 is completed, shall
have re­ceived a total amount of maximum DKK xxxxxxxxxx  (Tranche 1 Investment
equal to DKK xxxxxxxxxx and Tranche 2 Investment equal to an amount up to
DKK xxxxxxxxxx from the Investor with the effect that the Investor after
completion of Tranche 2 shall own a total of up to 32.29 % of the share capital
in the Company

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

2.7
To achieve the object set forth in Clauses 2.3 the following step plan
(hereinafter referred to as the "Step Plan") shall be executed.
 
2.7.1 
The adoption of a capital increase of nominally DKK 84,000 shares in the
Company, cf. Clause 4 (Tranche 1 Investment).
 
2.7.2 
The adoption of one or more capital increase(s) of up to a total of nominally
DKK 242,667 in the Company, cf. Clause 5 (Tranche 2 Investment).
 
2.8
In this Agreement, some amounts are set forth in USD (Clauses 4 and 5). The
Parties agree that the exchange rate between USD and DKK shall be calculated in
accordance with the of ficial exchange rate of Danmarks Nationalbank on the date
in question. However, the Parties have agreed that the exchange rate between USD
and DKK shall in no case be lower than 5.10, e.g. 100 USD shall at all times be
equal to minimum DKK 510.
 
3.
Capitalization
 
3.3  Before the execution of the Step Plan the capital structure of the Company
is as follows:

 
 
Shareholder
Share   Capital (DKK)
%
Aalborg Universitet
25,000
3.80
Kota Holding ApS
72,000
10.80
Claus Korsgaard
8,000
1.20
Arne Cornelius Moller
6,000
0.90
Poul Erik Madsen
4,000
0.60
Mikkel Th0gersen og Rikke Kirkegaard
4,000
0.60
Anette og Thomas Sogaard
4,000
0.60
Karen 01and
8,000
1.20
Jan Larsen
8,000
1.20
Knud Korsgaard
4,000
0.60
Mette Bang og Steen Thomsen
4,000
0.60
Mads Bang Holding ApS
259,000
38.90
Anders Korsgaard Holding ApS
259,000
38.90
Sum
665,000
100.00

 

 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

3.2
As per the date of this Agreement the Company has issued warrants to employees
entitling certain employees to subscribe for nominally DKK 24,000 shares in the
Company as set out in Schedule 3.2. The warrants shall be exercised in the
period between 15 November 2011 and 31 December 2011.
 
4.    Tranche 1 investment

 

4.1
By entering into this Agreement the Company agrees to issue and the Investor
agrees to sub­scribe for nominally DKK 84,000 shares of nominally DKK 1 each,
thereby increasing the nominal share capital of the Company from DKK 665,000 to
DKK 749,000 consisting of 749,000 shares (Tranche 1 Investment).
 
4.2 
The new shares subscribed by the Investor shall have the same rights as the
existing shares.
 
4.3  
The Investor hereby undertakes to subscribe for nominally DKK 84,000 shares, and
the Company and the Founders hereby accept to issue and vote for such Tranche 1
Investment.
 
4.4  
Subscription for the Tranche 1 Investment shall be made at a price of
DKK xxxxxxxxxx per nomi­nal DKK 1 share, i.e. for a total subscription amount of
DKK xxxxxxxxxx. of which DKK xxxxxxxxxx  shall be paid by the Investor.    
 
4.5  
Subscription for the Tranche 1 Investment shall take place on Tranche 1 Closing.
Tranche 1 closing is held on 28 August 2009 in accordance with the principles
set forth in Clause 7.
 
4.6  
At Tranche 1 Closing the total amount paid by the Investor under the Tranche 1
Investment, cf. Clause 4.6, shall be settled.
 
4.7  
As per Tranche 1 Closing the Investor is entitled to appoint one member of the
Board of Di­rectors. The Parties have agreed that a minimum of 6-8 annual board
meetings shall be held.
 
4.7.1  
Jesper Toft shall for a period of eighteen (18) months from the date of this
Agreement be en­titled to be appointed as observer to the Board of Directors.
The observer shall be without voting rights, but shall be entitled to
participate and speak in all meetings of the Board of Directors. The observer
shall be entitled to receive the same agendas, minutes and other board material
from the board meetings etc. as received by the members of the board.
 
4.7.2  
Notwithstanding Clause 4.7.1, the right for Jesper Toft to be appointed as
observer to the Board of Directors shall automatically lapse in case the
Investor does not fulfil its obligation make further investments in the Company
of an amount of minimum USD 500,000 under Tranche 2 Investment, cf. Clause 5.

 
 
 

--------------------------------------------------------------------------------

 



[img0010.jpg]
 
4.8
No later than two (2) weeks from Tranche 1 Closing, an extraordinary general
meeting of the Company shall be conducted in which the following resolutions
shall be adopted:

 

4.8.1
Election of a new Board of Directors of the Company.
 
4.8.2
Adoption of new Articles of Association in the form set out in Schedule 4.8.2.
 
4.9
The resolutions set forth in Clause 4.8 shall be passed as determined in the
agreed form minutes of extraordinary general meeting attached hereto as Schedule
4.9.
 
4.10
The Investor agrees to pay and to transfer the Tranche 1 Investment subscription
amount into the client account of the Company with Hjulmand & Kaptain
Advokatfirma in Nordea, reg. no. 2214, account no.  xxxxxxxxxx
 
4.11
Subject to the decision to increase the share capital Hjulmand & Kaptain
Advokatfirma shall irrevocably be instructed to carry out the registration of
the capital increase with the Danish Commerce and Companies Agency and update of
the Company's share register.
 
4.12 Prior to the Tranche 2 Investment the share capital of the Company is
expected to be as fol­lows:

 
 
Shareholder
Share   Capital (DKK)
%
Aalborg Universitet
25,000
3.25
Kota Holding ApS
92,000
11.96
Claus Korsgaard
8,000
1.04
Arne Cornelius Moller
6,000
0.78
Poul Erik Madsen
4,000
0.52
Mikkel Thogersen og Rikke Kirkegaard
4,000
0.52
Anette og Thomas Sogaard
4,000
0.52
Karen 01and
8,000
1.04
Jan Larsen
8,000
1.04
Knud Korsgaard
4,000
0.52
Mette Bang og Steen Thomsen
4,000
0.52
Mads Bang Holding ApS
259,000
33.68
Anders Korsgaard Holding ApS
259,000
33.68
Inscrutor Inc.
84,000
10.92
Sum
769,000
100.00

 

 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 

4.12.1
As per the date of this Agreement Kota Holding ApS owns a shareholding of
nominally 72,000 shares in the Company. However, Kota Holding ApS has agreed to
subscribe for ad­ditionally nominally 20,000 shares in the Company in the period
between Tranche 1 Closing and Tranche 2 investment.
 
5.   Tranche 2 Investment

 

5.1
By entering into and complying with this Agreement the Investor has an
obligation to make farther investments in the Company by completing a Tranche 2
Investment.
 
5.2 
The Investor shall be entitled to and obligated to complete the Tranche 2
Investment if:
 
5.2.1
The Company in all material respects has conducted business according to the
Business Plan dated September 2008, cf. Schedule 2.3.b,
 
5.2.2  
The Company has not suspended its payments, applied for an administration order,
been de­clared bankrupt, etc.
 
5.3 
For the avoidance of doubt the Investor shall have the right but not the
obligation, to carry out Tranche 2 Investment even if the matters set forth in
Clause 5.2.1 - Clause 5.2.2 have not been achieved.
 
5.4  
The Investor shall no later than 15 May 2010 by written notice to the Company
and by email to Anders Korsgaard, ark@serenerRy.com and Mads Bang,
mba@serenergy.com demand Tranche 2 Investment to be completed no later than 31
May 2010. In case the Investor gives such a written notice the Company shall use
its best efforts to complete Tranche 2 Invest­ment no later than 31 May 2009. In
order to provide the Company with sufficient funds without unnecessary delay,
the Investor shall be entitled to and obligated to divide the Tranche 2
Investment into two or more investments by subscription of new shares in the
Company, cf. Clause 5.7.
 
5.5 
At Tranche 2 Investment the Investor shall subscribe for additional shares in
the Company, cf. Clause 5.7.
 
5.6
The Parties agree to vote in favour of Tranche 2 Investment.
 
5.7  
At Tranche 2 Investment the Investor shall subscribe for additional shares in
the Company for an amount up to a maximum of DKK xxxxxxxxxx Subscription for the
Tranche 2 In­vestment shall be made at a price of DKK xxxxxxxxxx  per nominal
DKK 1 Share.
 
5.7.1 The Tranche 2 Investment is calculated on the basis of investments to be
raised in Inscrutor post Tranche 1 Closing.

 



 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 
 

5.7.2
The Investor is obligated to invest an amount equal to minimum 33 % of the total
net in­vestment (hereinafter referred to as "Net Investment") raised in
Inscrutor in the period be­tween Tranche 1 Closing and 1 May 2010. Thus, the
Investor is not obligated to invest any part of any Net Investment in the
Company obtained after 1 May 2010. Net Investment is defined as the amount
invested in Inscrutor less transaction costs, financing fees, legal fees, etc.,
as stated in the calculation example attached hereto as Schedule 5.7.2, however
such transaction costs, financing fees, legal fees, etc., shall not in any case
exceed twenty (20) per cent (%) of the amount invested in Inscrutor. Thus, if
external investors invest a total amount equal to a Net Investment of USD
6,000,000 in Inscrutor, the Investor shall sub­scribe for new shares in the
Company for an amount of USD 2,000,000 under Tranche 2 In­vestment.
 
5.7.3
As soon as the Investor has raised a total Net Investment of minimum USD
1,500,000 in In­scrutor in the form of a cash capital increase in Inscrutor, the
Investor shall subscribe for new shares in the Company for an amount equal to
minimum 33 % of such Net Investment. The subscription for new shares in the
Company shall take place no later than three (3) weeks after the completion of a
cash capital increase in Inscrutor, which provides Inscrutor with a Net
Investment of minimum USD 1,500,000.
 
5.7.4
Provided that the Investor, in addition to the investments set forth in Clause
5.7.3, raises fur­ther investments in Inscrutor before 1 May 2010 in the form of
a cash capital increase, the Investor is obligated to subscribe for additional
new shares in the Company for an amount equal to 33 % of the Net Investment
descending from such further investment in Inscrutor. The subscription for new
shares in the Company shall take place no later than three (3) weeks after the
completion of a cash capital increase in Inscrutor, which provides Inscrutor
with a Net Investment.
 
5.7.5
Notwithstanding Clause 5.7.2 - 5.7.4, the Investor shall not in any case be
obligated to invest a total amount in the Company that exceeds DKK
xxxxxxxxxxunder the Tranche 2 Investment, cf. Clause 5.7.
 
5.7.6
The Net Investment shall be calculated by Inscrutor's certified public
accountant no later than 8 May 2010. Upon the Company's request Inscrutor is
obligated to submit to the Com­pany all calculations of any Net Investment
according to the "open book principle".
 
5.8 The subscription amount in Tranche 2 Investment shall be maximum
DKK  xxxxxxxxxx as set forth in Clause 5.7 which subscription amount the
Investor agrees to pay and to transfer into the client account of the Company
with Hjulmand & Kaptain Advokatfirma in Nordea. reg. no. 2214, account no.
xxxxxxxxxx

 
 
 

--------------------------------------------------------------------------------

 
[img0010.jpg]
 
5.9  
Subject to the decision(s) to increase the share capital Hjulmand & Kaptain
Advokatfirma shall irrevocably be instructed to carry out the registration of
the capital increase with the Danish Commerce and Companies Agency and update of
the Company's share register.

 
5.10  
The subscription amount shall be released and transferred by Hjulmand & Kaptain
Advokat­firma to the Company's account immediately upon Hjulmand & Kaptain
Advokatfirma's registration of the capital increase with the Danish Commerce and
Companies Agency and update of the Company's share register.

 
5.11 
Provided that the Investor subscribes for new shares for the maximum amount of
DKK  xxxxxxxxxx the capital structure of the Company following the Tranche 2
Investment is expected to be as follows:

 
Shareholder
Share   Capital (DKK)
%
Aalborg Universitet
25,000
2.47
Kota Holding ApS
92,000
9.09
Claus Korsgaard
8,000
0.79
Arne Cornelius Moller
6,000
0.59
Poul Erik Madsen
4,000
0.40
Mikkel Thogersen og Rikke Kirkegaard
4,000
0.40
Anette og Thomas Sogaard
4,000
0.40
Karen 01and
8,000
0.79
Jan Larsen
8,000
0.79
Knud Korsgaard
4,000
0.40
Mette Bang og Steen Thomsen
4,000
0.40
Mads Bang Holding ApS
259,000
25.60
Anders Korsgaard Holding ApS
259,000
25.60
Inscrutor Inc. - Tranche I
84,000
8.30
Inscrutor Inc. - Tranche 2
242,667
23.99
Sum
1,011,667
100.00

 
 
6.
Shareholders' agreement

 
6.1  
At the date of the signing of this Agreement, the Investor shall enter into and
sign the Share­holders Agreement, attached hereto as Schedule 6.1.

 
 
 

--------------------------------------------------------------------------------

 
 

7.   
Tranche 1 Closing
 
7.1 
Time and Place:
 
7.2
Tranche 1 Closing shall take place no later than 28 August 2009 (the "Closing
Date"). At Tranche 1 Closing the total amount paid by the Investor under the
Tranche 1 Investment, cf. Clause 4.5, shall be settled.The Parties agree that
the steps mentioned in Clause 4 shall be comprised by Tranche 1 Closing.
 
7.3 
The steps mentioned in Clause 5 shall be effected as soon as possible, however,
subject to any specific provisions set forth in the Clause mentioned.
 
7.4 
Closing obligations of the Company and the Founders
 
7.4.1
At Tranche 1 Closing, subject to the Investor's fulfilment of the obligations
set out in Clause 7.6, the Company and the Founders shall:

 

  (i) Conduct an extraordinary general meeting in the Company in accordance with
Clause 4 and sign the minutes of such extraordinary general meeting in the form
set out in Schedule 4.7.3.

 

7.5  Closing obligations of the Company

 
7.5.1
At Tranche 1 Closing, subject to the Investor's fulfilment of the obligations
set out in Clause 7.6, the Company shall:

 

  (i) sign the Exclusive Distribution Agreement I attached hereto as Schedule
2.4.a.   (ii) sign the Exclusive Distribution Agreement II attached hereto as
Schedule 2.4.b.

 

7.6  Closing obligations of the Investor

                       
7.6.1 
At Tranche 1 Closing, subject to the fulfilment of the Company's and the
Founders' fulfil­ment of the obligations set out in Clauses 7.4 and 7.5, the
Investor shall:

 
 

  (i)
Sign the minutes of the extraordinary general meeting in the form set out in
Schedule 4.7.3 as subscriber of the Tranche 1 Investment shares.
 
  (ii)
Effect and provide documentation that the total subscription amount of DKK
xxxxxxxxxx  for the shares has been paid into the Company's client account with
Hjulmand & Kaptain Advokatfirma, cf. Clause 4.4.
 
  (iii)
sign the Exclusive Distribution Agreement attached hereto as Schedule 2.4.a.
 
  (iv) sign the Exclusive Distribution Agreement attached hereto as Schedule
2.4.b.            

 
7.7  
At Tranche 1 Closing, subject to the fulfilment of the Parties' respective
obligations set out in Clauses 7.4 - 7.6, the Parties shall irrevocably instruct
Hjulmand & Kaptain Advokat-firma to i) make or cause to be made any filings
necessary or appropriate to register with the Danish Commerce and Companies
Agency the decisions adopted at the extraordinary gen­eral meeting conducted
pursuant to Clause 4 above and ii) to update the Company's regis­ters of
shareholders with the relevant Parties duly registered as shareholders of the
Company with the respective nominal amounts. Hjulmand & Kaptain Advokatfirma
shall be irrevoca­bly instructed to carry out such actions as soon as possible
following the Closing Date.

 

7.8
Each of the actions required to be performed at Tranche 1 Closing pursuant to
Clauses 7.2 -7.7 above shall be deemed to have occurred at the same time and
none of such actions shall be considered performed until and unless all such
actions have been performed. Each Party acknowledges that Tranche 1 Closing
shall not take place unless and until such actions have been completed or waived
(as appropriate).
 
8.
Post Tranche 1 Closing obligations
 
8.1
The Company, the Founders and the Investor are obligated to take all necessary
actions and to draft all necessary documents and adopt all resolutions in order
to achieve the objects set forth in this Agreement.
 
9.
Post Tranche 1 Closing - other investments
 
9.1 In the period between Tranche 1 Closing, cf. Clause 7, and 31 May 2010, the
Company is entitled to obtain further investments in the Company of an amount up
to maximum DKK xxxxxxxxxx however, any such further investment must be completed
as a cash capital increase. In the said period, the Company is obligated to
refrain from adopting further capital increases and from issuing convertible
bonds and/or warrants. However, the Company is en­titled to issue up to maximum
24,000 warrants to employees or members of the Board of Di­rectors, however with
the exception of MB and AK, of the Company.
 
9.1.1
In case the Company adopts a cash capital increase, cf. Clause 9.1, the Company
and the Founders severally and jointly undertake to ensure the Investor's
pre-emptive rights accord­ing to article 30 in the Danish Public Companies Act
(in Danish: Aktieselskabsloven) with the effect that the Investor shall be
granted the right to subscribe for new shares at the same price and the same
conditions as any such investor subscribing for new shares in the Com­pany, in
proportion with the Investor's shareholding post Tranche 1 Closing. Any such
sub­scription of new shares by the Investor shall have no influence, neither in
respect of the number of shares to be subscribed nor of the subscription price,
on the Investors right to subscribe for new shares under Tranche 2 Investment.

 
 
 
 

--------------------------------------------------------------------------------

 
 
9.1.2
In case the Company adopts a cash capital increase, cf. Clause 9.1, the Company
and the Founders severally and jointly undertake to ensure that the Investor is
granted a minimum of four (4) months to decide whether the Investor wants to
subscribe for new shares in respect of a cash capital increase according to
which the Investor has pre-emptive rights, cf. Clause 9.1.1. In case the Company
decides that a capital increase cannot await the said four (4) months period,
the Company and the Founders severally and jointly undertake to vote in fa­vour
of a warrant to be issued simultaneously with the decision to increase the share
capital of the Company to the Investor according to which the Investor shall be
entitled to subscribe for new shares at the same price and at the same
conditions as any such investor subscribing for new shares in the Company in
proportion with the Investor's shareholding post Tranche 1 Closing. Such a
warrant shall be exercised within a period of four (4) months.

 
9.2
The Founders and the Company severally and jointly warrant to the Investor that
new shares issued to external investors, cf, Clause 9.1, shall not in any sense,
including but not limited to voting rights and right to receive payment of
dividend, have better right than (i) the exist­ing shares in the Company, (ii)
the shares subscribed for by the Investor under Tranche 1 Investment, and (iii)
the shares to be subscribed for by the Investor under Tranche 2 Invest­ment.

 
10.
Tranche 2 Closing

 
10.1
Tranche 2 Closing

 
10.1.1
Subject to fulfilment of the requirements set forth in Clause 5, Tranche 2
Closing shall (at the written request of one of the Parties addressed to the
Chairman of the Board of Direc-tdrf)-':tl^Splace not later than 31 May 2010.
Tranche 2 Closing will take place at a place agreed between the Investor, the
Company, AK and MB.

 
10.1.2
At the Tranche 2 Closing, the Investor, the Company and the Founders shall:

 
(i)
Conduct an extraordinary general meeting at which all decisions necessary to
validly and legally implement the Investor's subscription of new shares are
adopted,

 
(ii)
Sign and deliver all such documents and statements and perform any such actions
applicable or necessary to complete the Tranche 2 Closing.

 
 
 

--------------------------------------------------------------------------------

 



 
11.
Post Tranche 2 Closing obligations

 
11.1
For a period of three (3) years after Tranche 2 Closing, the Company and the
Founders sev­erally and jointly undertake:

 

  (i)
not, directly or indirectly, to pass or vote in favour of any resolution, which,
directly or indirectly, departs from the Investor's pre-emptive rights, cf.
article 30 in the Danish Public Companies Act (in Danish: Aktieselskabsloven)
with the effect that the Inves­tor's shareholding in the Company is diluted,
without the investor's prior written con­sent, and
 
  (ii)
to ensure that the Investor is granted a minimum period of four (4) months to
decide whether the Investor wants to subscribe for new shares in respect of a
cash capital in­crease according to which the Investor has pre-emptive rights,
cf. Clause 11.1. In case the Company decides that a capital increase cannot
await the said four (4) months pe­riod, the Company and the Founders severally
and jointly undertake to vote in favour of a warrant to be issued simultaneously
with the decision to increase the share capital of the Company to the Investor
according to which the Investor shall be entitled to sub­scribe for new shares
at the same price and at the same conditions as any such investor subscribing
for new shares in the Company in proportion with the Investor's sharehold­ing
post Tranche 2 Closing. Such a warrant shall be exercised within a period of
four (4) months.
 
12.
Representations and warranties
 
12.1
The Founders and the Company severally and jointly represent and warrant to the
Investor that at the date hereof:
 
12.1.1
Organisation: The Company is a duly organised Danish company (registered under
CVR-no. 29 61 66 47), which is validly existing with all requisite power and
authority to own and operate its business as it is now being conducted.
 
12.1.2
Articles of Association: The Company's current Articles of Association have been
duly adopted by all necessary corporate action, and have been duly filed with
the Danish Commerce and Companies Agency.
 
12.1.3
Share capital: Before the execution of the Step Plan the issued share capital of
the Com­pany is DKK 665,000 consisting of 665,000 shares. All of the authorized
and allotted share capital of the Company is fully paid.

 
 
 
 

--------------------------------------------------------------------------------

 
 

12.1.4
Shares: The shares are free and clear from all encumbrances and security
interests of any kind, including but not limited to any liens, charges, options,
warrants, claims, commitments or pre-emptive rights granted or committed to a
third party for the pur­chase of the common shares. AK and MB individually
inform that their shares have been pledged to Nordea Bank as security for AK's
and MB's credit facilities in Nordea Bank. All shares belong to one share class
and no shares have better rights than other shares in respect of voting rights,
right to dividend, etc.

 

12.1.5 No approval or consent: The Company needs not obtain approval or consent
from any governmental entity or third party in order to legally and validly
execute and deliver this Agreement and the legal and valid offer and issuance of
the Tranche 1 shares and for the performance of the obligations of the Company
respectively, under any provisions of this Agreement.

 

12.1.6
Other interests: Apart from equity interests explicitly set out in this
Agreement, no con­vertible promissory notes, option loans, options to acquire
shares in the Company (or subsidiaries, if any), warrants or any other
obligations relating to the equity or share capital of the Company have been
issued and are currently in force. Except as required by law or explicitly set
out in this Agreement, no holder of any securities of the Com­pany is entitled
to any pre-emptive or similar rights to purchase any securities of the Company
from the Company, either as a result of this Agreement or any prior
transac­tions. There are no rights of first refusal, put, redemption, repurchase
or call rights or obligations, anti-dilution or registration rights, or voting
right arrangements with respect to any shares of the Company's share capital
other than as set forth herein, in the Arti­cles of Association or in the
Shareholders' Agreement.

 

12.1.7 Authorisation: This Agreement have been duly authorized by all necessary
corporate ac­tion on behalf of the Company, have been duly executed and
delivered by the Company and is valid and legally binding upon the Company
enforceable in accordance with its terms and does not conflict with or result in
a violation or breach of the Company's cur­rent articles of association or any
agreement or understanding to which the Company is a party or any applicable
law, rule, regulation or judgement in force of the date hereof.

 

12.1.8 Taxes: The tax returns, which have or ought to have been filed by the
Company for any taxation purpose, have been filed in due time and have been
prepared in accordance with all applicable Danish and foreign tax laws and are
not subject to any actual dispute with the appropriate authorities. No claims
related to the tax returns can be raised by any authorities, which are not fully
reserved for in the latest audited accounts of the Company.



 
 

--------------------------------------------------------------------------------

 
 
 

12.1.9
Accounts: The accounting records of the Company have been kept on a proper and
consistent basis and except as set forth in the annual reports of the Company no
change in the methods or bases of valuation or accountancy treatment have been
made since the date of incorporation of the Company, the accounting records are
up-to-date and contain complete and accurate details of the Business activities
of the Company and of all mat­ters required by the Danish Companies Accounts Act
and the Danish Bookkeeping Act.
 
12.1.10
Assets: Apart from a company charge of DKK xxxxxxxxxxattached hereto as Schedule
12.1.10, the assets of the Company are free of all liens, charges, security
interests, en­cumbrances and third party rights of any kind other than what is
stated in the Accounts. The Company owns the assets necessary to run the present
and presently planned busi­ness of the Company, except for leasing of hardware,
furniture etc. made in the ordinary course of business.
 
12.1.11
Intellectual Property: The Company holds valid title to use all Intellectual
Property and know-how to carry out its present and presently planned business.
The employees of the Company have assigned to the Company any Intellectual
Property within the Com­pany's Field of Activity, which the employees have
developed and own independently on reasonable terms. The Company's policies
prohibit the use of unlicensed ("pirate") software. However, no assurance can be
given that employees have fully complied with this policy. As of today no claims
have been received nor notified. To the knowledge of the Founders and the
Company, no third party is in any material way infringing any of the
Intellectual Property rights necessary for the Company to carry out the business
in all material respects as presently conducted. All renewal, application and
other official registry fees and steps required for the maintenance, protection
and enforcement of the Intellectual Property rights owned by the Company have
been paid or taken. To the best of the Founder's and the Company's Knowledge,
the activities of the Company are not infringing and have not infringed the
Intellectual Property rights of any third party, no third party is alleging such
infringement and the Company is not engaged in any dispute in which a party is
claiming that the Company infringes the intellectual property rights of the
third party.
 
12.1.12
Patents. The Company has full and exclusive title to the patents set forth in
Schedule 12.1.12.a. The Company has full and exclusive title to the patent
applications set forth in Schedule 12.1.12.b.
 
12.1.13 Permissions, Approvals etc.: The Company is in possession of all
material permits, approvals and rights required for the conduct of the present
business. To the knowledge of the Founders and the Company, no matters or
conditions exist which may cause the revocation, limitation or restriction of
one or more of such permits, approvals and rights.

 
 
 

--------------------------------------------------------------------------------

 
 

12.1.14 
Litigation: There are no pending law suits, arbitration, proceedings, actions of
damages, complaints, public investigations, administrative methods or
proceedings (jointly re­ferred to as "Litigation") against the Company or in
which the Company is involved and to the knowledge of the Founders and the
Company no such Litigation is threatening.
 
12.1.15 
Indebtedness: The Company has not incurred any unpaid indebtedness for money
bor­rowed or guaranteed or assumed the liabilities of any other person or
entity. Save as provided for in this Agreement, the Company has not undertaken
any obligations with respect to guarantees or similar and have not signed or
delivered any letters of comfort, letters of awareness or similar, except for
product guarantees in the ordinary course of business. The Company is without
long-term debt and/or any financial obligations in excess of approximately
DKK xxxxxxxxxx    and has no overdue payables in excess of ap­proximately
DKK  xxxxxxxxxx The Company has a minimum of accounts receivables of
approximately DKK xxxxxxxxxx At the date of signing of this Agreement the
Company has a credit facility of DKKxxxxxxxxxx   in Nordea Bank. Nordea Bank has
demanded that the credit facility shall be renegotiated no later that 1 October
2009. Further details in respect if indebtedness follows from Schedule 12.1.15.a
and Schedule 12.1.15.b.
 
12.1.16  
Compliance and Environmental Issues: The business and operations of the Company
have been and are being conducted in all material respects in accordance with
all appli­cable laws, rules and regulations of all governmental authorities. The
ownership, use and operation by the Company of its assets and facilities at all
times have been and on the Tranche 1 Closing date is in all material respects in
compliance with all applicable Danish and foreign environmental laws. None of
the Company's facilities have been disapproved by any Danish or foreign
governmental authority, and the Company has obtained and are in possession of
all environmental permits necessary for its business as conducted on the date
hereof.
 
12.1.17 
Insurance: The Company has taken out reasonable insurance policies considering
the Company's activities, assets, interests, financial position and state of
development. The Company's insurance policies are effective and no undisclosed
liabilities exist there­under.
 
12.1.18 Contracts: The Company is in all material respect in compliance with all
contracts to which it is a party and to the knowledge of the Founder and the
Company the other par-. ties to such contracts are in material compliance with
the terms thereof. Save from Exclusive Distribution Agreement I and Exclusive
Distribution Agreement II, the Company is not a party to any contract or
arrangement, which restricts its freedom to carry on its business in any part of
the world in such manner as it may think fit.

 

--------------------------------------------------------------------------------

 

12.1.19
Employment: No member of the management or any other employee of the Company has
advised the Company that he or she has any present plans to terminate his or her
employment with the Company. The Company has complied in all material respects
with all laws relating to the employment of labour, including provisions
relating to wages, hours, equal opportunity, collective bargaining and payment
of taxes, and the Company has not encountered any material labour difficulties.
All of the Company's employees are subject to confidentiality and assignment of
inventions agreements with the Company. No former employer of any of the
Company's employees has any claim of any kind whatsoever in respect of any of
the Company's Intellectual Property
 
12.1.20
Leases: The lease of the Company's premises in Majsmarken 1, DK-9500 Hobro is
the only property used or occupied by the Company or in respect of which the
Company has any estate, interest, right or liability. The lease is used and
occupied for the purpose of the business, which is the permitted use under the
current applicable planning and zoning legislation and any applicable lease.
There are no agreements for sale, options, rights of pre-emption or similar
matters affecting the lease or any other property. There are no outstanding
requirements or recommendations of any competent authority relat­ing to the
lease
 
12.1.21
Business Information: The Company has taken reasonable measures to keep business
information and know how confidential.
 
12.1.22
Minutes and Books: Since the date of incorporation of the Company the written
minutes of general meetings and meetings of the Board of Directors reflect in
all material re­spects, the decisions madeby the general meetings and the Board
of Directors. 
 
12.1.23 Miscellaneous: All material and relevant issues pertaining to the
Tranche 1 Investment have been fully and fairly disclosed, and the Founders and
the Company have exercised due diligence, and conducted due inquiry into all
relevant matters. The Founders and the Company have given the Investor all and
any information of importance to the Investor. There is no material fact or
circumstance relating to the affairs of the Company, which has not been
disclosed to the Investors representations and warranties made under this
Agreement as set out in Clause 12.1 are ect to the Founders and the Company's
actual knowledge as of the date of the signing of Agreement to the extent
explicitly stated in the respective representations and warran-The knowledge of
the Company shall be deemed to be the actual knowledge of Anders sgaard and Mads
Bang.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
Representations and warranties from the investor

 
13.1 
The Investor represents and warrants with respect to itself to the Founders and
the Company that as of the date of the Tranche 1 Closing (i) the Investor is an
entity duly organised and validly existing under the laws of the state of
Delaware (ii) the Investor has full legal right, power and authority to enter
into and perform its obligations under this Agreement, and the Agreement has
been duly and validly authorised by all necessary corporate action on its
be­half, have been duly executed and delivered by the Investor and is valid and
legally binding upon the Investor enforceable in accordance with its terms and
does not conflict with or re­sult in a violation or breach of the Investor's
current articles of association or any agreement or understanding to which the
Investor is a party or any applicable law, rule, regulation or judgement in
force of the date hereof and (iii) the Investor need not obtain approval or
con­sent from any governmental entity or third party in order to legally and
validly execute and deliver this Agreement and the legal and valid offer and
subscription of the Tranche 1 shares and for the performance of the obligations
of the Investor, under any provisions of this Agreement.

 
14.
Indemnification

 
14.1 
Each of the representations and warranties included in Clauses 12.1 and 13.1
shall be con­strued as a separate and independent representation and warranty
and shall not be limited or restricted by reference to any other representation
or warranty.

 
14.2  
In the event of a breach of any of the representations and warranties contained
in Clause 12.1 and subject to Clause 14.4, the Founders and the Company shall
jointly and severally indemnify and hold the Investor harmless from, against and
in respect of any and all damage or loss incurred by the Investor resulting from
or arising out of breach of a warranty (a "Loss").

 
14.3  
In the event of a breach of any of the Investor's representations and warranties
contained in Clause 13.1, the Investor shall indemnify and hold the Founders and
the Company harmless from, against and in respect of any and all damage or loss
incurred by the Founders and/or the Company resulting from or arising out of
breach of a warranty (a Loss"). Indemnifica­tion under this Clause 14.3 shall be
limited to an amount equal to the Investment made by the Investor.

 
14.4  
At Tranche 1 Closing and on Tranche 2 Closing the Investor shall be entitled to
require that the Founders and the Company make the same representations and
warranties as set out in Clause 12.1 subject to any (new) disclosures in a
disclosure letter to the Investor - such dis­closure letter to be
discretionarily drafted by the Founders and the Company. If such representations
and warranties and/or disclosures in the disclosure letter are unsatisfactory to
the Investor, the Investor shall be entitled to cancel Tranche 2 Closing.

 
 
 

--------------------------------------------------------------------------------

 
 
14.5  
For the avoidance of doubt the limitations pursuant to this Clause 14 shall not
apply in case of gross negligence, wilful misconduct or fraud by the Founders or
the Company.

 
15.
Remedies

 
15.1
The remedies provided for in Clause 15 shall be the exclusive remedies of the
non-breaching Parties with respect to any breach of any representation or
warranty or other obligation made or undertaken by the breaching Party in this
Agreement. In particular, the Parties hereby re­nounce any right that they might
have, or subsequently acquire, under the laws of Denmark, following Tranche 1
Closing to terminate or otherwise rescind the Agreement or to claim a
proportional reduction of the subscription amount for Tranche 1 Investment (in
Danish: "forholdsmasssigt afslag").

 
16.
Competing business

 
16.1 
As long as the Founders (directly or indirectly) are shareholders in the Company
and for a period of one (1) year thereafter the Founders shall be prohibited
from commencing any business or being engaged by or in any other way directly or
indirectly interested in (whether as owner, employee, agent, consultant or
otherwise) any trade or business directly or indirectly competing with the
Company's trade or business based on the technology used or owned by the
Company. However, such business activity/activities shall be allowed for the
Founders if the other Parties to this Agreement are offered an option to become
co-owners of such business in proportion to their shareholding in the Company at
the time of commencing such business.

 
16.2  
In the event that one or more of the Founders breach this Clause the breaching
Party(-ies) shall pay DKK 100,000 in liquidated damages (in Danish
"konventionalbod") for each breach of this Clause in addition to any other Loss
suffered by the Company. Where the breach is caused by the maintenance of a
situation contrary to this Clause, one breach exists in each calendar month or
fraction thereof in which such breach takes place. Payment of liq­uidated
damages shall not terminate this Clause. The obligation to pay liquidated
damages shall not exclude the Company from any other statutory relief including
injunction and a breach of the obligation may be ended by the issue of a
prohibitory injunction without pro­vision of security.

 
 
 

--------------------------------------------------------------------------------

 
 
 

17.   
Confidentiality
 
17.1
Each Party undertakes not to use or disclose any Confidential Information unless
(i) required to do so by law or pursuant to any order of court or other
competent authority or tribunal (ii) required to do so by any applicable stock
exchange regulations or the regulations of any other recognised market place
(iii) such disclosure has been consented to by the other Party in writing (such
consent not to be unreasonably withheld) or (iv) to its professional advisors
who are bound to such party by a duty of confidence which applies to any
information dis­closed. If a Party becomes required, in circumstances
contemplated by (i) or  (ii) to disclose any information, the disclosing Party
shall use its reasonable endeavours to consult with the other Party prior to any
such disclosure.
 
17.2
If this Agreement is terminated, irrespective of the cause of such termination,
the Parties shall - and shall procure that its advisors - upon a request in
writing from a Party, return or destroy any document containing Confidential
Information, and any copy thereof. Notwith­standing the above, the Parties shall
be entitled to retain one (1) copy solely for archival purposes and the Party's
advisors shall be entitled to retain copies to the extent required by applicable
law.
 
17.3
The Company shall be permitted to issue a press release disclosing that the
Investor has in­vested in the Company, provided that the press release does not
disclose the amount in­vested by the individual Investor and that the final form
of the press release is approved in advance in writing by the Investor
 
17.4
Irrespective of Clause 17.1 the Parties are entitled to inform their respective
equity holders and main creditors of the terms of this Agreement.
 
17.5
Irrespective of Clause 17.1 the Investor may after the Tranche 1 Closing date
freely disclose, e.g. on Websites, its investment in the Company, with a
description of i.e. the Company, and the size of the Investor's investment
and/or the Investor's percentage of shares in the Com­pany.
 
18. 
Cost end expenses
 
18.1 All costs, fees and expenses incurred in connection with the Agreement and
related docu­ments shall be for each Party's own account.

 
 
 

--------------------------------------------------------------------------------

 
 
 

19.  
Separability of provisions
 
19.1
The provisions of this Agreement are independent and separable from each other
and no provision shall be affected or rendered invalid or unenforceable by
virtue of the fact that for any reason any other provision may be invalid or
unenforceable in whole or in part.
 
19.1
If one or more of the provisions of this Agreement are held to be contrary to
the laws of the Kingdom of Denmark or the laws of any other competent
jurisdiction, the Parties agree that the offending provision(s) shall be amended
in such a way as may be necessary in order that they should not be contrary to
such laws and in a manner which maintains the contents of such clauses as
closely as possible to the contents thereof originally intended by the Parties.
 
20.   Law and arbitration

 

20.1
This Agreement, including the schedules, shall be construed and applied
according to Dan­ish law.
 
20.2
Any dispute or controversy arising out of or in connection with this Agreement,
its conclu­sion, implementation or any breach of its provisions or its
termination shall - failing an ami­cable settlement - be settled with final and
binding effect by arbitration in Copenhagen in accordance with the rules of the
rules of the Danish Institute of Arbitration (Copenhagen Arbitration). The
arbitration panel shall have two arbitrators and an umpire appointed by the
institute unless the parties to the dispute agree otherwise. The Investor and
the Company shall each appoint one arbitrator. The language of the arbitration
shall be English unless the parties to the dispute agree otherwise.
 
21.  Schedules

 

21.1 The following schedules shall form an integral part of this Agreement:

 

       Schedule 2.3.a:     
Power Point Presentation of the Company.     
   
       Schedule 2.3:b:    
Business Plan.
 
       Schedule 2.4.a:     
Exclusive Distribution and Manufacturing License Agreement I (vehicles).
 
       Schedule 2.4.b:    
Exclusive Distribution Agreement I (USA, Canada and Israel).
 
       Schedule 2.3.b:    List of Warrants.

 
 
 

--------------------------------------------------------------------------------

 
 
 

       Schedule 4.8.2:   
Articles of Association (following Tranche 1 Investment)
 
       Schedule 4.9:      
Minutes of extraordinary general meeting in the Company (Tranche 1 Investment).
 
       Schedule 5.7.2:      
Calculation example - Net Investment (Tranche 2 Investment).
 
       Schedule 6.1:   
Shareholders' Agreement.
 
       Schedule 12.1.10:    
Company charge.
 
       Schedule 12.1.12.a:      
List of Patents.
 
       Schedule 12.1.12.b:      
List of patent applications.
 
       Schedule 12.1.15.a:  
Balance sheet.
 
       Schedule 12.1.15.b:       Cash flow budget.

 
 
 
SIGNATURE PAGE TO FOLLOW
 
*







 
 

--------------------------------------------------------------------------------

 

[img009.jpg]
 


 
 

--------------------------------------------------------------------------------

 
